Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office Action is in response to Applicant’s communication filed on June 07, 2022 for the patent application 17/381,070.   


Status of Claims

Claims 21 – 26 and 34 - 45 are pending in the application.
Claims 21 - 26 are previously amended in the application.
Claims 34 - 45 are added in the application.
Claims 1 - 20 and 27 - 33 are cancelled in the application without prejudice or disclaimer.


Information Disclosure Statement

 The Information Disclosure Statement (IDS) submitted on February 24, 2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, this Information Disclosure Statement is being considered by the Examiner.


Drawings Objections

New corrected drawings in compliance with 37 CFR 1.121(d) is required in this application because the fonts in figure 4 is difficult to read and please correct all handwritten characters in figure 4.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepare new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.


Claim Objections

Claims 21, 34 and 40 are objected to because of the following informalities:  
Claims 21, 34 and 40, (line 8) - “API” is undefined.  The applicant should specify what is meant by “API”.   Appropriate correction is required.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 21 – 26 and 34 - 45 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.   

Claims 21 – 26 and 34 - 45 are either directed to a method or system or computer readable medium, which are statutory categories of invention. (Step 1: YES).

The Examiner has identified method Claim 34 as the claim that represents the claimed invention for analysis and is similar to system Claim 40 and computer readable claim 21.   Claim 34 recites the limitations of:

( A ) receiving, from a first platform user, a specification of a file comprising digital content, the specification being associated with challenge settings including at least a start date, an end date, a budget, a challenge type, and challenge criteria comprising a reward amount; 

( B ) digitally publishing, online, the challenge settings; 

( C ) receiving, from a second platform user, a link, the link comprising a pointer to a digital object comprising the digital content, the digital object hosted online by a host website; 

( D ) programmatically verifying, using an automatically-scheduled API call to the host website, that metadata associated with the digital object at the link satisfies the challenge criteria associated with the challenge settings, the metadata comprising at least one of a number of views or a number of likes of the digital object; and 

( E ) after verifying that the metadata associated with the digital object at the link satisfies the challenge criteria, distributing, to a financial account of the second platform user, a reward.  

These limitations without the bolded limitations above, cover performance of the limitations as certain methods of organizing human activity under their broadest reasonable interpretation.

More specifically, these limitations cover performance of the limitations as a fundamental economic practice such as mitigating transaction risk.
In summary, if claim 34 limitations, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  Claims 21 and 40 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract).

The use of the host website or any of the bolded limitations in claim 1 are just applying generic computer components to the recited abstract limitations.  Similar arguments apply to claims 21 and 40.

Therefore, the above mentioned judicial exception is not integrated into a practical application by merely applying generic computer components (bolded elements).  
Furthermore, the “receiving” and “verifying” steps are recited at a high level of generality and amounts to mere data gathering/transmitting, which are forms of insignificant extra-solution activity (See MPEP 2106.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).

In addition, supported by specification, the computer hardware are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component., see MPEP 2106.05(f), where applying a computer or using a computer is not indicative of a practical application).  

Claim 34, limitation ( A ), ( C ) and ( E ) above in Applicant’s specification para [0026], which discloses “ In an embodiment, the second platform user creates the digital object using tools provided by a platform on which the first platform user and the second platform user each have a respective user account, the tools comprising at least one of video editing tools, sound editing tools, image editing tools, text editing tools, markup tools, post-production tools, file compression tools, metadata editing tools, tools for creating subtitles, or tools for creating closed captioning (CC).“.  


Also, claim 34, limitation ( C ) – ( E ) above in Applicant’s specification para [0024], which discloses “In an embodiment, a computer implemented method includes receiving, from a first platform user, a specification of a file comprising digital content, the specification being associated with challenge settings including at least a start date, an end date, a budget, a challenge type, and challenge criteria comprising a reward amount. The challenge setting may be digitally published, online. A link comprising a pointer to a digital object comprising the digital content may be received from a second platform user, the digital object being hosted online by a host website. The link may be programmatically verified using an automatically-scheduled API call to the host website. Verification can involve checking that metadata associated with the digital object at the link satisfies the challenge criteria associated with the challenge settings. The metadata may be at least one of a number of views or a number of likes of the digital object. After verifying that the metadata associated with the digital object at the link satisfies the challenge criteria a reward may be distributed to a financial account of the second platform user.“.   Similar arguments apply to claims 21 and 40.

Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Therefore, claims 21, 34 and 40 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).

The claims 21 , 34 and 40 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (bolded elements above) amount to no more than mere instructions to apply the abstract idea using generic computer components. In conclusion, merely "applying" the exception using generic computer components cannot provide an inventive concept. Therefore, the claims 21, 34, and 40 are not patent eligible under 35 USC 101.  (Step 2B: NO. The claims do not provide significantly more).  

Dependent Claims

Dependent claims 22 – 26, 35 – 39 and 41 - 45 are also rejected under 35 U.S.C. 101.  Dependent claims 22 – 26, 35 – 39 and 41 - 45 are further define the abstract idea or further define the extra-solution activities that are present in independent claims 21, 34 and 40 thus abstract idea correspond to certain methods of organizing human activity and mental processes as presented above.  Claims 222 – 26, 35 – 39 and 41 - 45  clearly further define the abstract idea as stated above and claims 22 – 26, 35 – 39 and 41 - 45 further define extra-solution activities such as presenting data and transmitting/receiving data.  Furthermore, dependent claims 22 – 26, 35 – 39 and 41 - 45 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. 
 As a result, such limitations do not overcome the requirements as described above.  Therefore, the claims 21 – 26 and 34 - 45 are not seen to be statutory.





Claim Rejections – 35 USC §103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 34 - 45 and 21 – 26 are rejected under 35 U.S.C. 103 as being obvious over Vishal Gurbuxani et al.  (Pub. # US 2021/0150541 A1 – herein referred to as Gurbuxani) in view of Robert C. Farnham et al.  (Pub. # US 2018/0357729 A1 – herein referred to as Farnham).

Re: Claim 34, Gurbuxani discloses a computer-implemented method, comprising: 
receiving, from a first platform user, a specification of a file comprising digital content, the specification being associated with challenge settings including at least a start date, an end date, a budget, a challenge type, and challenge criteria comprising a reward amount (Gurbuxani, [0420], [0572] - In some embodiments, to ensure a timely process, each arbiter has a predefined number of hours (say, for example, 24 hours) to make their vote. Otherwise, a new arbiter is chosen to replace anyone who does not cast a vote in time. After successfully voting on a dispute, the arbiters may be rewarded (by the reward and recognition engine or module 152) a predefined number of tokens for their time and effort.); 
digitally publishing, online, the challenge settings (Gurbuxani, [0008] - Social media networks include platforms such as ok, Twitter, Instagram, YouTube, and Snapchat.  Facebook is currently promoting Video and Mentions, two products that have the potential to change how influencers look at the platform for influence. Twitter is popular for influencers who have text-based messages. Instagram is one of the leading mobile influencer platforms to share/discover images. Instagram has a video product, but most influencers use Instagram for pictures. YouTube is the largest video platform, and it pays its influencers through advertising. Influencers use the YouTube Analytics Platform to develop titles, thumbnails, descriptions, and keywords. There is a substantial amount of metadata that needs to be completed for a YouTube video to be successful. Sophisticated You­ Tubers AB test their thumbnails and content by advertising on Facebook before publishing on YouTube. Users of Snapchat, also known as Snappers, share accounts, do 'takeovers', and publish stories. Some Snappers are paid with Snapcash, mostly by brands that want to user the medium as television. In addition to the influencer itself, other stakeholders include the talent agencies, the brands, and the brand agencies. Talent agencies largely act as gatekeepers to the influencers, their content, and their audience.); 
receiving, from a second platform user, a link, the link comprising a pointer to a digital object comprising the digital content, the digital object hosted online by a host website (Gurbuxani, [0433] - In embodiments, once the first GUI is filled out, a confirmation email is sent to the signee (in the background) with a link to set their account password. In some embodiments, the second GUI is optional, not required for account registration and can be completed at any time. Nonetheless, having social media accounts connected is imperative for profile efficiency, thus there must be a clear call to action encouraging creators to connect their profiles as soon as possible. In some embodiments, there is a minimum thresh­ old for signee to qualify as a creator, such as at least 5,000 followers, more preferably at least 10,000 followers.); 
programmatically verifying, using an automatically-scheduled API call to the host website, that metadata associated with the digital object at the link satisfies the challenge criteria associated with the challenge settings, the metadata comprising at least one of a number of views or a number of likes of the digital object (Gurbuxani, [0574] - In some embodiments, the reporting and insights protocol utilizes APis of the social media platforms to aggregate a plurality of data that is publicly available. The aggregated plurality of data is processed by at least one machine learning model to generate and provide insights such as, for example, audience sentiment based on comments and audience demographics of those who engage with the content. In some embodiments, the module 136 is configured to generate following metrics with reference to various social media platforms.).
However, Gurbuxani does not expressly disclose:  
after verifying that the metadata associated with the digital object at the link satisfies the challenge criteria, distributing, to a financial account of the second platform user, a reward.
In a similar field of endeavor, Farnham discloses:
after verifying that the metadata associated with the digital object at the link satisfies the challenge criteria, distributing, to a financial account of the second platform user, a reward (Farnham, [0016] - ) The most popular crowdfunding platform for charity and social philanthropy is GoFundMe®. GoFundMe® is the most recognized platform for "charity" specific crowd­ funding. On GoFundMe® a user can build a campaign to ask for fundraising. Causes can be for anything from medical bills to mission work. Tragedy, loss, or financial hardships are commonly found attracting support on the GoFundMe® platform. Once a campaign is created, the user shares it through their social media channels where people in their network can follow a link back to GoFundMe® and give directly. Once a campaign closes, funds are disbursed to the beneficiary of the campaign.
Therefore, in light of the teachings of Farnham, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Gurbuxani, motivation according to one KSR Exemplary Rationale where a known technique is used to improve similar methods and systems in the same way by providing a graphical  user  interface for monetizing social affirmations in the context of online social networking services and  platforms.

Re: Claim 35, Gurbuxani discloses the method of Claim 34, 
digitally publishing, online, the challenge settings comprising publishing a list of live Challenges in a Challenge Feed, the list of live Challenges specifically curated to the second platform user based on determinations made by a machine learning algorithm operating on a graph, content types and content creators being represented as nodes on the graph and an increase in followers of a second content creator being modeled as a flow from a first content creator node to a second content creator node (Gurbuxani, [0528] - In some embodiments, content created by the creators 204 is passed through a content review protocol 214 for a review. Once a feedback is received, the content may be edited and shared with one or more communities 208 (also referred to as 'community content reviewers') for approval. In return, a second round of review feedback may be received by the creators 204. In some embodiments, the content is exchanged between the creators 204 and the communities 208 multiple times before the content is finalized and sent for a final review through content review protocol 214. From here, the approved content is made live through one or more channels. A reporting protocol 216 is used to report the progress of the content after it is made live. The platform may additionally analyze the performance of the live content. Reports and insights from the analysis are shared with the marketers 202.).  

Re: Claim 36, Gurbuxani discloses the method of Claim 34, 
the second platform user creating the digital object using tools provided by a platform on which the first platform user and the second platform user each have a respective user account, the tools comprising at least one of video editing tools, sound editing tools, image editing tools, text editing tools, markup tools, post-production tools, file compression tools, metadata editing tools, tools for creating subtitles, or tools for creating closed captioning (CC) (Gurbuxani, [0079] - During operation, a marketer may use his computing device 110 to access the influencer marketplace, register and enter into a subscription or payment model with the platform 101, utilize a plurality of functionalities, features and services of the platform 101 to create/design a marketing and advertising campaign (including textual, audio and/ or video content), discover or search desired creators using a plurality of filters, criteria and conditions, engage and communicate with the selected/approved creators to launch the marketing and advertising campaign across a plurality of social networks and/or online communities to which the selected creators are associated with and monitor effectiveness or performance (by way of a plurality of statistics, metrics and analytics) of the creators as well as the marketing and advertising campaign across the plurality of social networks and/or online communities.).  

Re: Claim 37, Gurbuxani discloses the method of Claim 34, 
the challenge type comprising one of a duet, a stitch, a sound, or a comment (Gurbuxani, [0029] - Optionally, the second plurality of features comprise at least one of a mean of a number of likes or comments on posts of the creator to the at least one social media network, a median of the number of likes or comments on the posts of the creator to the at least one social media network, or deviations of a distribution of the number of likes or comments on the posts of the creator to the at least one social media network.).  

Re: Claim 38, Gurbuxani discloses the method of Claim 34, 
the challenge criteria comprising tiered reward goals (Gurbuxani, [0572] - In some embodiments, to ensure a timely process, each  arbiter  has  a  predefined  number  of  hours  (say,  for example,  24  hours)  to  make their  vote.  Otherwise,  a  new arbiter is chosen to replace anyone who does not cast a vote in time. After successfully  voting on a dispute, the arbiters may be rewarded  (by the reward and recognition engine or module  152)  a predefined  number  of tokens  for their time and effort.).  

Re: Claim 39, Gurbuxani discloses the method of Claim 34,
further comprising instructions which, when executed by the one or more processors, cause depositing the reward into a digital wallet associated with a user account of the second platform user, the user account associated with a platform, and the reward comprising Ether, Bitcoin, or a unique fungible token native to the platform (Gurbuxani, [0077] - In various embodiments, the computing devices 107, 110, 115 are configured to receive inputs from the administrator, marketers and creators, respectively, generating requests to the platform 101 as well as transmitting to and/or receiving data from the platform 101 via the network 120. In one embodiment, the computing devices 107, 110, 115 are conventional computer systems, such as a desktop or a laptop computer. Alternatively, the computing devices 107,  110, 115 may be devices having computer functionality, such as a personal digital assistant (PDA), a mobile tele­ phone, or a smartphone. In one embodiment, the computing devices 107, 110, 115 execute a client-side module, engine or application allowing the administrator, marketers and creators to interact with the platform 101. For example, the computing devices 107, 110, 115 may execute a browser application, or an application designed specifically for inter­ action with the platform 101, to enable interaction between the computing devices 107, 110, 115 and the platform 101 via the network 120. In another embodiment, the computing devices 107, 110, 115 interact with the platform 101 through an application programming interface (API) running on a native operating system of the computing devices 107, 110, 115, such as IOS or ANDROID.).  

Re: Claims 40 – 45, Claims 40 – 45 are system claims which repeat the same limitations of claims 34 - 39, the corresponding method claims, as a series of process steps as opposed to a collection of elements.  Since the teachings of Gurbuxani in view of Farnham disclose performing the underlying process steps of claims 34 – 39, it is respectfully submitted that they disclose the structural elements that constitute the system, as well.  As such, the limitations of claims 40 – 45 are rejected for the same reasons given above for claims 34 - 39.

Re: Claims 21 – 26, Claims 21 – 26 are apparatus claims which repeat the same limitations of claims 34 – 39, the corresponding method claims, as a series of process steps as opposed to a collection of elements.  Since the teachings of Gurbuxani in view of Farnham disclose performing the underlying process steps of claims 34 – 39, it is respectfully submitted that they disclose the structural elements that constitute the apparatus, as well.  As such, the limitations of claims 21 – 26 are rejected for the same reasons given above for claims 34 – 39.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H HOLLY whose telephone number is (571)270-3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAMRATA BOVEJA can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John H. Holly/Primary Examiner, Art Unit 3696